ATTORNEY GENERAL HENRY HAS ASKED ME TO RESPOND TO YOUR REQUEST FOR ADVICE CONCERNING THE FOLLOWING QUESTIONS:
    1. MAY A BOARD OF EDUCATION REIMBURSE A TEACHER FOR EXPENSES ASSOCIATED WITH THE TEACHER'S ATTENDANCE AT A CONFERENCE CONDUCTED BY THE STATE DEPARTMENT OF EDUCATION?
    2. IF THE ANSWER TO THE ABOVE IS NO, MAY THE BOARD OF EDUCATION CONTRACTUALLY AGREE TO SIMILAR TERMS WITH THE TEACHER?
TO ANSWER BOTH YOUR QUESTIONS WE LOOK TO, 70 O.S. 5117(A) WHICH PROVIDES IN PERTINENT PART:
  "THE BOARD OF EDUCATION OF EACH SCHOOL DISTRICT SHALL HAVE POWER TO: * * * 14. CONTRACT WITH AND FIX THE DUTIES AND COMPENSATION OF . . . TEACHERS . . . OF THE DISTRICT AND PAY THEIR NECESSARY ITEMIZED AND DOCUMENTED TRAVEL EXPENSES, . . ."
CLEARLY PURSUANT TO 70 O.S. 5-117(A)(14) (1981), A SCHOOL DISTRICT MAY REIMBURSE A TEACHER FOR ITEMIZED AND DOCUMENTED TRAVEL EXPENSES PROVIDED SUCH EXPENSES ARE RELATED TO THE TEACHER'S DUTIES AS EXPRESSED IN THE CONTRACT WITH THE SCHOOL DISTRICT.
IF THE TEACHER'S ATTENDANCE AT SUCH CONFERENCE CONSTITUTES A CONTRACTUAL DUTY OF THE TEACHER, THE REIMBURSEMENT OF ITEMIZED AND DOCUMENTED EXPENSES MAY BE MADE. HOWEVER, IF THE TEACHER ATTENDS SUCH A CONFERENCE ON PERSONAL BUSINESS LEAVE AS PROVIDED IN 70 O.S. 6-104 (1981), OR ON LEAVE WITHOUT PAY AS PROVIDED IN 70 O.S 5-117(A)(16) (1981) THEN THE SCHOOL DISTRICT MAY NOT COMPENSATE THE TEACHER FOR ITEMIZED AND DOCUMENTED EXPENSES.
FURTHER IF THE TEACHER IS ON PERSONAL BUSINESS LEAVE, AN AMOUNT NECESSARY TO PAY A SUBSTITUTE TEACHER MAY BE DEDUCTED FROM THE TEACHER'S SALARY.
(TAMMY M. THOMPSON)